       CASE 0:20-cr-00049-NEB-KMM Doc. 49 Filed 09/14/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                            No. 0:20-CR-49-NEB-KMM

                    Plaintiff,
                                                          ORDER
v.

 GARY ROBERT DRAKE,

                    Defendant.


      This matter is before the Court on the parties’ non-dispositive motions for
discovery, disclosure, and other similar relief. The Court held a hearing on the
motions on September 1, 2020, at which the government and Mr. Drake were
represented by counsel. Based on the parties’ submissions and the argument at
the hearing, the Court enters the following Order.

      1. Government Motion for Discovery Pursuant to Federal Rules of
         Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2 (ECF No. 14).

      Pursuant to several Rules of Criminal Procedure, the government seeks
discovery and disclosure from Mr. Drake. The government seeks discovery
regarding documents and tangible objects; reports of examinations and tests;
expert testimony; any alibi defense; any insanity defense or defense based on
mental illness; any claim of public authority; and witness statements. The
government’s motion is GRANTED to the extent that Mr. Drake shall provide
discovery as required by the applicable Rules of Criminal Procedure.

      With respect to expert disclosures, the government shall make any expert
disclosures at least four weeks prior to trial. Mr. Drake shall make any expert
disclosures at least three weeks prior to trial.




                                         1
       CASE 0:20-cr-00049-NEB-KMM Doc. 49 Filed 09/14/20 Page 2 of 3




      2. Mr. Drake’s Motion for Discovery of Expert Under Rule 16(a)(1)(G)
         (ECF No. 27).

      Mr. Drake seeks discovery of and disclosure of any expert evidence the
government intends to use at trial. Mr. Drake’s motion is GRANTED. Expert
disclosures shall be made in compliance with Paragraph 1 of this Order.

      3. Mr. Drake’s Motion to Preserve Rough Notes (ECF No. 28).

      Mr. Drake seeks an order requiring all government law enforcement
officers and agents involved in the investigation of this case to retain and
preserve any rough notes taken during their investigation. Mr. Drake’s motion is
GRANTED to the extent that it seeks to compel the government to retain any
rough notes. Disclosure is not required by this Order.

      4. Mr. Drake’s Motion to produce 404(b) Evidence (ECF No. 29).

      Mr. Drake moves the Court for an Order directing the government to
disclose any “bad act” or “similar course of conduct” evidence it intends to offer
at trial through Federal Rule of Evidence 404(b). The government does not
object to making disclosure as required by Rule 404(b). Mr. Drake’s motion is
GRANTED. The government shall make the disclosures required by Federal Rule
of Evidence 404(b) at least three weeks prior to trial.

      5. Mr. Drake’s Motion for Attorney-Conducted Voir Dire (ECF No. 30).

      Mr. Drake seeks an order permitting counsel to conduct voir dire. The
motion is DENIED WITHOUT PREJUDICE. How voir dire will be conducted is a
matter left to the trial judge’s discretion. Mr. Drake may renew his request at a
time consistent with the District Court’s pretrial order.




                                         2
       CASE 0:20-cr-00049-NEB-KMM Doc. 49 Filed 09/14/20 Page 3 of 3




      6. Mr. Drake’s Motion for Early Disclosure of Jencks Act Materials (ECF
         No. 31).

      Mr. Drake seeks early disclosure of information covered by the Jencks
Act, 18 U.S.C. § 3500. The Jencks Act provides that “[i]n any criminal
prosecution brought by the United States, no statement or report in the
possession of the United States which was made by a Government witness or
prospective Government witness (other than the defendant) shall be the subject
of subpoena, discovery, or inspection until said witness has testified on direct
examination in the trial of the case.” 18 U.S.C. § 3500(a). Because the Jencks
Act does not allow for early discovery of statements, Mr. Drake’s motion is
DENIED. However, nothing in this Order prevents the government from
disclosing witness statements prior to the testimony given at trial. The
government has represented that it will disclose witness statements at least
three days prior to trial to avoid any unnecessary delays. The Court encourages
earlier disclosure by the government to avoid unnecessary delays and to ensure
the fairness of the proceeding.

      7. Mr. Drake’s Giglio Motion (ECF No. 32).

      Mr. Drake moves for disclosure of evidence in the government’s
possession that is favorable to the defense pursuant to Brady v. Maryland, 373
U.S. 83 (1963), United States v. Giglio, 405 U.S. 150 (1972), and their progeny.
The government does not oppose the motions, states that it is aware of its
obligations under the relevant case law, and represents that it will make any
disclosures required. Mr. Drake’s motion is GRANTED.

      IT IS SO ORDERED.


Date: September 14, 2020

                                                    s/Katherine Menendez
                                                   Katherine Menendez
                                                   United States Magistrate Judge


                                         3
